DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…wherein the first metal film is composed of a predetermined metal element, and wherein the first metal film does not contain aluminum, and a second alloy film disposed on the first metal film, wherein the second metal film is composed of a predetermined alloy element, wherein the predetermined metal element is a metal element constituting an oxide having a spinel structure, and wherein the predetermined alloy element is converted to an oxide having a spinel structure or an oxide having a structure in which a cation site of a spinel structure is disordered...”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 5 is that the prior art does not disclose or suggest the claimed limitations “…the iron-based alloy layer or the oxidation-treated iron-based layer is a layer composed of an iron-based alloy comprising aluminum, a tunnel barrier layer produced using a stacked structure of a first metal film and a second alloy film, wherein the first metal film is disposed on the iron-based alloy layer or the first perpendicularly magnetized layer, the first metal film is composed of a predetermined metal element, and the first metal film does not contain aluminum, and wherein the second alloy film is disposed on the first metal film, a second ferromagnetic layer disposed on the tunnel barrier layer or a second perpendicularly magnetized layer consisting of an oxidation-treated second ferromagnetic layer...”, in combination with the rest of the limitations of claim 5.  
The primary reasons for allowance of the independent claim 6 is that the prior art does not disclose or suggest the claimed limitations “…a step of forming an iron-based alloy layer comprising aluminum on the underlayer, a step of forming a first metal film composed of a predetermined metal element on the iron-based alloy layer, the metal element not containing aluminum, a step of forming a second alloy film composed of a predetermined alloy element on the first metal film, the alloy element containing aluminum, a step of forming an oxide layer by subjecting the first metal film and the second alloy film to an oxidation treatment to form a perpendicularly magnetized layer,...”, in combination with the rest of the limitations of claim 6.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894